Citation Nr: 1727203	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right hand, arm, and shoulder disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from July 15, 1974, to July 31, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied compensation under the provisions of 38 U.S.C.A. § 1151 for loss of use of the right hand, arm, and shoulder.  The Veteran appeared at a November 2013 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In May 2014, the Board remanded the claim to the RO for additional development of the record.  


REMAND

In its May 2014 Remand instructions, the Board requested that the Veteran be scheduled for a VA right upper extremity examination and for the examiner to provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has additional right arm or shoulder disability as a result of the July 2008 cubital tunnel release surgical procedure; whether any additional right arm or shoulder disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; and whether any additional disability is the result of an event not reasonably foreseeable.  

The Veteran was provided the requested VA examination in November 2016.  The VA examination report and a December 2016 VA evaluation both concluded that the requested opinions could not be made based upon the current record.  The VA physicians commented that in order to make any disposition, the Veteran would need a complete repeat of nerve conduction studies and electromyograms.  The physicians also stated that neck X-rays and/or MRI scans of the neck were also indicated.  The examiner further indicated that the Veteran required diagnostic studies of EMG, NCV, and MRI of the neck to explain the multitude of symptoms the Veteran describes.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).   When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's failure to conduct further evaluations and studies as recommended by its own examiner constitutes a breach of its statutory duty to assist the Veteran.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  The Board finds that the Veteran should be scheduled for further VA right upper extremity evaluation and all electrodiagnostic studies necessary to adequate assess the nature and severity of any right upper extremity disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA right upper extremity examination conducted by a medical doctor who has not previously examined him to assist in determining the nature and etiology of any right upper extremity disability, and any relationship to the July 2008 VA surgical procedures.  All necessary electrodiagnostic and diagnostic studies should be conducted, to specifically include MRI and NCV or EMG.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional recurrent right upper extremity disability as a result of the July 2008 VA surgical procedures?  

(b)  If there is additional recurrent right upper extremity disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the July 2008 surgical treatment?  

(c)  If there is additional recurrent right upper extremity disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?  

2.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

